Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), is made and
entered into on August 27, 2020 (the “Effective Date”), by and among Cushman &
Wakefield Global, Inc. (the “Employer”), Cushman & Wakefield plc (“Parent”, and,
as the context requires, together with the Employer and their respective
subsidiaries, affiliates, predecessors, successors and assigns, the “Company”)
and Brett White (“Executive”).

WHEREAS, Executive is party to an employment agreement dated as of June 8, 2018,
as amended from time to time in accordance with its terms (the “Original
Employment Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to update the terms of
the Original Employment Agreement to reflect the terms and conditions governing
the Executive’s employment with the Company.

NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, the adequacy of all of which consideration is
hereby acknowledged, the parties hereby agree as follows:

1. EMPLOYMENT

1.1 Agreement and Term. From and after the Effective Date, the Company hereby
agrees to continue to employ Executive as its Chief Executive Officer, and
Executive hereby accepts such employment and agrees to render such services to
the Company, on the terms and conditions set forth in this Agreement. Unless
terminated earlier as set forth in Section 3 herein, Executive’s employment and
the term under this Agreement shall commence on the Effective Date and shall end
on December 31, 2023 (such period of employment, the “Term”).

1.2 Position and Duties. Except as otherwise provided in this Agreement, during
the Term of this Agreement, Executive shall serve as the Chief Executive Officer
of the Company and shall report directly to the Parent Board of Directors (the
“Board of Directors”), and during his employment, Executive shall serve as
Executive Chairman of the Board of Directors. Executive shall perform duties,
undertake the responsibilities, and exercise the authorities customarily
performed, undertaken and exercised by persons situated in the chief executive
officer role at a similar company. Executive shall carry out his duties and
responsibilities at all times in compliance with the Company’s written-policies
and procedures, as in effect from time to time. During the Term of this
Agreement, Executive shall use his best efforts to serve the Company faithfully,
diligently and competently and to the best of his ability, and to devote the
requisite amount of time (as determined by the Board after a good faith
consultation with Executive) and business hours, energy, ability, attention and
skill to the business of the Company; provided, however, that the foregoing is
not intended to preclude Executive from noncompetitive activities that are
conducted outside normal business hours and permitted under Section 1.3 hereof.
Executive acknowledges that he may be required to travel (in accordance with
Company travel policies as may be in place from time to time) as necessary in
order to perform his duties and responsibilities hereunder.



--------------------------------------------------------------------------------

1.3 Outside Activities. During the Term of this Agreement, (i) with the prior
written consent of the Board of Directors, Executive may serve on the board of
directors of a for-profit entity and as a director or advisor of other
not-for-profit educational, welfare, social, religious and civic organizations,
and (ii) Executive may perform charitable and other activities, and manage his
personal investments; provided, however, that in the case of either (i) or (ii)
such activities do not interfere with the performance of his duties hereunder
and otherwise to the Company and are not in conflict or competitive with, or
adverse to, the interests of the Company or any of its affiliates (together and
each individually, the “Company Group”). Executive shall not, under any
circumstances, provide services or advice in any capacity whatsoever for or on
behalf of any entity that competes with or is competitive with the Company
Group.

1.4 Relocation. During the Term of this Agreement, Executive’s principal place
of employment will be relocated from Los Angeles, California, to Dallas, Texas.
Executive hereby acknowledges and agrees that such relocation was at Executive’s
sole and voluntary request and, as such, does not constitute Good Reason
pursuant to the Original Employment Agreement or any other agreement between
Executive and any member of the Company Group.

2. COMPENSATION AND BENEFITS; EXPENSES

2.1 Salary. During the Term of this Agreement, the Company shall compensate and
pay Executive for his services at a rate equivalent to $950,000 per year (“Base
Salary”), less payroll deductions and all required tax withholdings, which
salary shall be payable in accordance with the Company’s customary payroll
practices applicable to its executives, but no less frequently than monthly.
Base Salary shall be subject to periodic review and possible increase by the
Board of Directors based on individual and Company performance, but Executive’s
Base Salary shall not be reduced below $950,000 per year, except as provided for
in that certain Voluntary Waiver Agreement, dated as of April 16, 2020, by and
among the Company and Executive.

2.2 Bonus. With respect to each fiscal year of the Company ending during the
Term and subject to the achievement of any applicable performance goals, based
on corporate, business unit and/or individual performance, which performance
goals are to be established by the Board of Directors after good faith
consultation with Executive, Executive shall be entitled to participate in the
Company’s annual incentive plan, as such, and on such terms and conditions as,
may be established by the Board of Directors from time to time, under which
Executive shall be eligible to earn an annual bonus (the “Annual Bonus”) with a
target amount equal to $2,000,000 (the “Target Bonus”), with a maximum possible
Annual Bonus equal to $4,000,000, and in any case subject to Executive being
employed with the Company on the date that the Annual Bonus is paid (except as
described in Section 3 below).

2.3 Employee Benefits. During the Term of this Agreement, to the extent eligible
under the applicable plans or programs, Executive shall be entitled to
participate in the employee benefits plans and programs made available to
executive level employees of the Company generally, such as health, medical,
dental and other insurance coverage and group retirement plans. The terms and
conditions of Executive’s participation in any employee benefit plan or program
shall be subject to the terms and conditions of such plan or program, as may be
modified by the Company from time to time. Nothing in this Agreement shall
preclude the Company from amending or terminating any employee benefit plan or
program.

 

2



--------------------------------------------------------------------------------

2.4 Equity.

(a) Annual Equity Grant. On or before March 15 of each of 2021, 2022 and 2023,
subject to Executive remaining employed with the Company as Chief Executive
Officer or providing services to the Company as a member of the Board of
Directors as of such date, the Board of Directors will grant to Executive an
award of RSUs (each, an “Equity Grant” and, collectively, the “Equity Grants”),
and each such annual award of RSUs will be subject to the terms of the Company’s
customary RSU Grant Agreement (the “RSU Grant Agreement”) for employees or
directors of the Company, as applicable. The number of shares of the Company
(“Common Shares”) underlying the Equity Grants will be an amount equal to (x) a
dollar value not less than ten million dollars ($10,000,000) and not greater
than fifteen million dollars ($15,000,000), with such value determined by the
Board of Directors in its sole discretion divided by (y) the then-current fair
market value of a Common Share on the date of grant, as determined by the Board
of Directors in good faith. With respect to each Equity Grant made to Executive
in his capacity as of the grant date as Chief Executive Officer of the Company
or as Executive Chairman of the Board of Directors, the RSUs shall vest over a
three (3)-year vesting period, with 50% of the RSUs subject to time-based
vesting conditions and 50% subject to performance-based vesting conditions, as
set forth in the applicable RSU Grant Agreement, with such ratio potentially
subject to change in the Board of Directors’ discretion and subject to
Executive’s consent to such change. With respect to any Equity Grant made to
Executive, where on the grant date he serves solely as a member of the Board of
Directors (and not as Executive Chairman), the RSUs shall vest in accordance
with the vesting terms applicable to RSU grants made to similarly-situated
members of the Board of Directors or such other vesting terms as the Board of
Directors may determine in its sole discretion.

(b) Repurchase Rights and Stockholders’ Agreement. As of the Effective Date, the
Company shall no longer have any repurchase right with respect to, and that
certain DTZ Jersey Holdings Limited Management Stockholders’ Agreement, dated as
of May 8, 2015, by and between the parties hereto (the “Stockholders’
Agreement”), shall cease to apply to, the RSUs granted to Executive in fiscal
years 2018, 2019 and 2020. The Stockholders Agreement shall also not apply to
the Equity Grants.

2.5 Business Expenses. During the Term of this Agreement, the Company shall
reimburse Executive or otherwise provide for or pay for reasonable out-of-pocket
expenses incurred by Executive in furtherance of or in connection with the
business of the Company, including, but not limited to, travel and entertainment
expenses commensurate with his duties hereunder (including attendance at
industry conferences), subject to the Company’s policies as periodically
reviewed by the Board of Directors and in effect from time to time, including
without limitation such reasonable documentation and other limitations as may be
established or required by the Company.

 

3



--------------------------------------------------------------------------------

3. TERMINATION

3.1 Notice of Termination. With the exception of termination of Executive’s
employment due to Executive’s death, any purported termination of Executive’s
employment during the Term of this Agreement by the Company for any reason,
including without limitation for Cause or Disability, or by Executive for any
reason, shall be communicated by a written “Notice of Termination” to the other
party. “Notice of Termination” means a dated notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) specifies a
Termination Date; provided, however, that Executive or the Company has been
provided with any applicable cure period, and (iii) is given in the manner
specified in Section 5.2 hereof. “Termination Date” means (i) if Executive’s
employment is terminated for Cause or Disability, the date specified in the
Notice of Termination, (ii) in the case of termination of employment due to
death, the date of Executive’s death, or (iii) if Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice of Termination which, in the event of a
termination by Executive, shall not be less than ninety (90) days after such
Notice of Termination, unless otherwise agreed to by the parties. For purposes
of clarification, the Term shall end on the Termination Date.

3.2 Termination Due to Death or Disability. If Executive’s employment and the
Term is terminated by reason of Executive’s death or Disability, Executive or
his estate shall be entitled to receive: (a) Executive’s earned but unpaid Base
Salary through the Termination Date; (b) an amount for reimbursement, paid
within thirty (30) days following submission by Executive (or if applicable,
Executive’s estate) to the Company of appropriate supporting documentation for
any unreimbursed business expenses properly incurred prior to the Termination
Date by Executive pursuant to Section 2.5 and in accordance with Company policy;
(c) any earned and unused vacation, paid when required by applicable law and no
later than thirty (30) days following the Termination Date; and (d) such
employee benefits, if any, to which Executive (or, if applicable, Executive’s
estate) or his dependents may be entitled under the employee benefit plans or
programs of the Company, paid in accordance with the terms of the applicable
plans or programs (the amounts described in clauses (a) through (d) hereof being
referred to as the “Accrued Rights”). Notwithstanding anything to the contrary
in Section 2.2, Executive or his estate shall receive Executive’s Annual Bonus
for the fiscal year in which the Termination Date occurs under this Section 3.2,
based on actual performance results for such fiscal year and paid on the date
that the Annual Bonus would otherwise have been paid had Executive remained
employed on such date. Notwithstanding anything to the contrary in any incentive
equity award agreement, by and between Executive, Parent and/or Employer (each,
an “Equity Agreement” and collectively, the “Equity Agreements”), as applicable,
the DTZ Management Equity Incentive Plan (the “DTZ Plan”) or any other agreement
between Executive and the Company, Executive (or if applicable, Executive’s
estate) shall be allowed to exercise any vested stock options granted to
Executive in fiscal year 2015 for a period of up to one (1) year following the
Termination Date. For purposes hereof, “Disability” means Executive’s incapacity
due to physical or mental illness or injury as determined in writing and in good
faith by a qualified independent physician, mutually acceptable to Executive and
the Company, that the Executive shall have been unable to perform his duties
hereunder for a period of ninety (90) consecutive days or one hundred twenty
(120) days during any consecutive one hundred eighty (180) day period. If the
Company and Executive cannot agree to a qualified independent physician within
the ten (10) day period following the commencement of the Company’s process
hereunder, each shall appoint a physician no later than five (5) days following
the end of such ten (10) day period and those two (2) physicians shall promptly
select a third (3rd) physician, who shall make the determination whether
Executive is Disabled.

 

4



--------------------------------------------------------------------------------

3.3 Termination by the Company for Cause. In the event the Company terminates
Executive’s employment and the Term for Cause, subject to cure as described
below, Executive shall be entitled to receive the Accrued Rights. “Cause” means:
(i) a material breach by Executive of this Agreement, the agreements governing
Executive’s equity awards, or any written policy of the Company; (ii) the
repeated, willful, and persistent failure by Executive to reasonably and
substantially perform Executive’s duties under this Agreement; (iii) Executive’s
willful misconduct or gross negligence which is injurious to the Company Group;
or (iv) Executive’s indictment of or plea of guilty or nolo contendere to a
felony or other serious crime involving moral turpitude. No Cause shall exist
unless the Board of Directors has provided Executive with written notice
describing the particular circumstances giving rise to Cause, and has provided
Executive the opportunity to cure, to the extent reasonably susceptible to cure,
such circumstances within thirty (30) days after receiving such notice. If the
Executive so effects a cure to the satisfaction of the Board of Directors, the
notice of Cause shall be deemed rescinded and of no force or effect. If, within
six (6) months following Executive’s termination of employment hereunder for
other than Cause, it is determined in good faith by the Board of Directors
following a reasonable and thorough investigation by the Company that
Executive’s employment could have been terminated for Cause pursuant to clauses
(i), (iii) or (iv), the Board of Directors unanimously finds that the particular
circumstances giving rise to Cause were or are not reasonably susceptible to
cure and the Company delivers written notice to Executive describing such
circumstances giving rise to Cause, Executive’s employment shall be deemed to
have been terminated for Cause retroactively to the date the events giving rise
to Cause occurred.

3.4 Termination by the Company without Cause, Resignation by Executive for Good
Reason. If Executive’s employment and the Term is terminated by the Company
without Cause or Executive resigns for Good Reason during the Term, Executive
shall be entitled, in addition to the Accrued Rights and subject to Executive’s
continued compliance with this Agreement and the Equity Agreements, and
Executive’s execution, delivery and non-revocation of an effective release of
all claims against the Company Group substantially in the form attached hereto
as Exhibit A the “Release”) within the sixty (60) day period following the date
of the termination of Executive’s employment (the “Release Period”), to the
payments and benefits set forth below.

(a) Base Salary. Executive shall be entitled to receive for a period commencing
on the Termination Date and ending on December 31, 2023 (the “Severance
Period”), Executive’s then-current Base Salary, with such amounts to be paid in
substantially equal installments in accordance with regular payroll practices,
less applicable withholdings and taxes through the Severance Period.

(b) Benefits. Executive shall be entitled to participate in the Company’s
medical, dental and health plans, at Executive’s cost but at the same rates as
apply to active employees for a period commencing on the Termination Date and
ending on the date that is eighteen (18) months following the Termination Date
(the “COBRA Coverage Period”), provided, that Executive is eligible and remains
eligible for COBRA (as defined in Section 3.8) coverage. In the event that the
Severance Period exceeds eighteen (18) months, then for each

 

5



--------------------------------------------------------------------------------

month thereafter, commencing with the month immediately following the end of the
COBRA Coverage Period and ending with the last month of the Severance Period,
the Company shall pay Executive an amount determined by the Company that
reasonably equates to the Company’s cost of health insurance coverage for
Executive that would otherwise be provided under COBRA at a level comparable to
the health insurance coverage provided by the Company immediately prior to
Executive’s Termination Date.

(c) Annual Bonus. Executive shall be entitled to receive an amount equal to
Executive’s Target Bonus (i) for the fiscal year in which the Termination Date
occurs and (ii) for each subsequent fiscal year, if any, during the Severance
Period (the “Severance Bonus”), which Severance Bonus shall be paid on the date
that the Annual Bonus would otherwise have been paid had Executive remained
employed with the Company, but, in any event, no earlier than January 1 and no
later than March 15 of the year following the performance year to which such
Severance Bonus relates.

(d) Treatment of Outstanding Equity Awards. Notwithstanding anything in the
Equity Agreements, the DTZ Plan, the Company’s 2018 Omnibus Management Share and
Cash Incentive Plan (the “Equity Plan”), those certain side letter agreements,
dated as of June 8, 2018 and November 19, 2018, by and among Parent, the
Employer and Executive (the “Side Letters”) or any other agreement between
Executive and the Company to the contrary, upon a termination pursuant to this
Section 3.4, the outstanding incentive equity held by Executive as of the
Termination Date shall be treated in accordance with the terms set forth below.

(i) Fiscal Year 2015 Options. As of the Termination Date, Executive shall be
allowed to exercise any vested stock options granted to Executive in fiscal year
2015 for a period of up to ninety (90) days following the Termination Date.

(ii) Fiscal Year 2018, 2019 and 2020 Time-Vesting RSUs. As of the Termination
Date, all RSUs granted to Executive in fiscal years 2015, 2018, 2019 and 2020
that vest based solely on Executive’s continued employment and that remain
outstanding and unvested as of the Termination Date, shall accelerate and fully
vest as of the Termination Date and be satisfied by the Company with a
distribution of corresponding shares within thirty (30) days of the Termination
Date.

(iii) Fiscal Year 2015 Performance-Vesting RSUs. As of the Termination Date, all
RSUs granted to Executive in fiscal year 2015 that vest based on Executive’s
continued employment and the Company’s achievement of specified performance
metrics over a performance period that remain outstanding and unvested as of the
Termination Date, shall remain outstanding and eligible to vest if, and to the
extent, the performance of the Company satisfies the applicable performance
vesting requirements as of the end of the applicable performance periods, as
provided in the governing documents, as in effect from time to time.

(iv) Fiscal Year 2018, 2019 and 2020 Performance-Vesting RSUs. As of the
Termination Date, with respect to all RSUs granted to Executive in fiscal years
2018, 2019 and 2020 that vest based on Executive’s continued employment and the
Company’s achievement of specified performance metrics over a performance period
that remain outstanding and

 

6



--------------------------------------------------------------------------------

unvested as of the Termination Date, Executive shall be deemed to have satisfied
all continuous employment requirements through the applicable performance
periods, and such performance-based vesting RSUs shall remain outstanding and
eligible to vest if, and to the extent, the performance of the Company satisfies
the applicable performance vesting requirements as of the end of the applicable
performance periods, as provided in the applicable governing documents, as in
effect from time to time.

(v) Fiscal Year 2021, 2022 and 2023 Time-Vesting RSUs. As of the Termination
Date, all RSUs granted to Executive in fiscal years 2021, 2022 and 2023 that
vest based solely on Executive’s continued employment and that remain
outstanding and unvested as of the Termination Date, shall accelerate and fully
vest as of the Termination Date and be satisfied by the Company with a
distribution of corresponding shares within thirty (30) days of the Termination
Date.

(vi) Fiscal Year 2021, 2022 and 2023 Performance-Vesting RSUs. As of the
Termination Date, with respect to any RSUs granted to Executive in fiscal years
2021, 2022 and 2023 that vest based on Executive’s continued employment and the
Company’s achievement of specified performance metrics over a performance period
that remain outstanding and unvested as of the Termination Date, Executive shall
be deemed to have satisfied all continuous employment requirements through the
applicable performance periods, and such performance-based vesting RSUs shall
accelerate and fully vest as of the Termination Date based upon levels of
achievement reasonably determined by the Company as of the Termination Date,
which such determination shall be based (i) upon the Company’s actual
achievement of the specified performance metrics through the Termination Date,
(ii) upon target levels of performance for any remaining portion of the
applicable performance period, and (iii) where a target performance metric
includes a measurement for which clause (ii) cannot be applied, upon a
reasonable extrapolation of the Company’s performance through the performance
period based upon the Company’s performance through the Termination Date. Such
vested RSUs shall be satisfied by the Company with a distribution of
corresponding shares within thirty (30) days of the Termination Date.

If the Release Period spans two (2) calendar years, then payments that would
otherwise have been made prior to the end of the Release Period will be made,
after the release becomes irrevocable, in lump sum on the first payroll date
that occurs in the second calendar year. The Company agrees that any payments
made to Executive under this Section 3.4 will not be subject to mitigation. For
purposes of this Agreement, “Good Reason” shall mean, without Executive’s
consent: (i) any material diminution in Executive’s title, duties, authority or
responsibilities, including Executive no longer reporting only to the Board,
(ii) any material reduction in Executive’s Base Salary or Target Bonus
opportunity, (iii) a requirement by the Company that Executive relocate more
than fifty (50) miles from Los Angeles, California, or Dallas, Texas, (iv) a
material breach by the Company of any of its other obligations contained in this
Agreement or other material agreement between Executive and the Company; or
(v) the removal of Executive from the Board by the Company (other than for
Cause) or the failure to re-elect Executive to serve on the Board; provided,
that Good Reason shall not occur unless Executive shall have (x) given a
detailed written notice to the Company of any fact or circumstance believed by
Executive to constitute Good Reason within ninety (90) days of the occurrence of
such fact or circumstance, and (y) given the Company thirty (30) days therefrom
to cure such fact or

 

7



--------------------------------------------------------------------------------

circumstance and the Company shall have failed to so cure (it being understood
that the Company cures the fact or circumstance giving rise to Good Reason, the
notice of Good Reason shall be deemed rescinded and of no force or effect).

3.5 Resignation by Executive without Good Reason. In the event Executive resigns
without Good Reason, Executive shall be entitled to receive the Accrued Rights;
provided, that in the event Executive delivers to the Company a notice of an
intent to resign upon the expiration of the Term no later than the 90th day
prior to such expiration, subject to Executive’s execution, delivery and
non-revocation of the Release within the Release Period and Executive’s
continued compliance with this Agreement and the Equity Agreements, Executive
shall be entitled to continue to (i) receive for a period commencing on the
Termination Date and ending on the date that the Company delivers to Executive a
valid waiver of its rights to enforce Executive’s obligations under
Section 4.1(i), such period not to exceed eighteen (18) months (the “Enforcement
Period”), Executive’s then- current Base Salary, with such amounts to be paid in
substantially equal installments in accordance with regular payroll practices,
less applicable withholdings and taxes, (ii) participate in the Company’s
medical, dental and health plans, at Executive’s cost but at the same rates as
apply to active employees for the Enforcement Period and (iii) notwithstanding
anything in the Equity Agreements, the Side Letters, the DTZ Plan or any other
agreement between Executive and the Company to the contrary, as of the
Termination Date, Executive shall be allowed to exercise any vested stock
options granted to Executive in fiscal year 2015 for a period of up to ninety
(90) days following the Termination Date. In the event Executive fails to timely
deliver an effective and non-revocable Release, or in the event Executive fails
to comply with this Agreement or the Equity Agreements or his employment with
the Company is deemed terminated by the Company for Cause, the proviso in the
immediately preceding sentence shall cease to have any force or effect and
Executive shall repay to the Company, within thirty (30) days following written
notice by the Company to Executive, any amounts previously paid by the Company
to Executive pursuant to clause (i) hereof. If the Release Period spans two
(2) calendar years, then payments that would otherwise have been made prior to
the end of the Release Period will be made, after the release becomes
irrevocable, in lump sum on the first payroll date that occurs in the second
calendar year. The Company agrees that any payments made to Executive under this
Section 3.5 will not be subject to mitigation.

3.6 Change in Control Severance Benefits. In the event the Term and Executive’s
employment terminates under this Agreement as a result of the Company
terminating Executive’s employment without Cause or Executive terminating his
employment for Good Reason within twelve (12) months prior to or twenty-four
(24) months following the consummation of a Change in Control, notwithstanding
anything to the contrary in Section 3.4 above, the Annual Bonus shall be an
amount at least equal to Executive’s Target Bonus.

3.7 Qualifying Resignation. Upon a Qualifying Resignation, (i) the outstanding
RSUs held by Executive as of the date of such Qualifying Resignation shall be
treated in accordance with Sections 3.4(d)(ii)-(vi) of this Agreement, as
applicable, as though the date of such Qualifying Resignation is the Termination
Date and (ii) any vested and outstanding stock options granted to Executive in
fiscal year 2015 shall remain outstanding and exercisable for a period of up to
ninety (90) days following the date upon which Executive is no longer providing
services to the Company either as an employee or as a member of the Board of
Directors. Upon a

 

8



--------------------------------------------------------------------------------

Qualifying Resignation, Executive shall remain eligible, subject to the
provisions of Section 2.4(a), to receive any remaining Equity Grants. With
respect to the remaining Equity Grants, if any, to be made to Executive in
accordance with Section 2.4(a) following the date of a Qualifying Resignation,
such Equity Grants shall be made in accordance with, and subject to the terms
of, Section 2.4(a), including, for the avoidance of doubt, the applicable
vesting terms set forth in Section 2.4(a), as dependent on Executive’s capacity
with the Company as of the grant date. For purposes of this Agreement, a
“Qualifying Resignation” shall occur on the earliest of: (x) (i) in the event
that the Board of Directors determines that Executive will no longer serve as
the Chief Executive Officer and, as a result, Executive ceases to be employed by
the Company and (ii) the Board of Directors determines in its sole discretion
that as of the date Executive ceases to be employed (A) the Company has hired a
new Chief Executive Officer and (B) Executive has provided a transition plan and
such assistance to the Company and such new Chief Executive Officer as the Board
of Directors in its reasonable, good faith discretion believes is necessary and
appropriate to ensure a smooth transition of the role; (y) in the event that the
Board of Directors and Executive mutually agree to maintain Executive as
Executive Chairman of the Board of Directors following the Company’s appointment
of a new Chief Executive Officer, provided, that a Qualifying Resignation
pursuant to clause (x) or (y) of this Section 3.7 shall occur no later than
thirty (30) days following such event; or (z) automatically on December 31,
2023, provided, that Executive is employed with the Company as of such date. For
the avoidance of doubt, a Qualifying Resignation shall only occur once.

3.8 No Other Benefits Upon Termination. Except as provided in the applicable
sub-section of this Section 3, and except for any vested benefits under any
plans of the Company and the continuation of health insurance benefits on the
terms and to the extent required by Section 4980B of the Code and Section 601 of
the Employee Retirement Income Security Act of 1974, as amended (which
provisions are commonly known as “COBRA”), the Company shall have no additional
obligations upon the termination of Executive’s employment with the Company and
the Term.

3.9 Cooperation with Company after Termination of Employment. Following
termination of Executive’s employment and the Term for any reason, Executive
shall reasonably cooperate with the Company in all matters relating to the
winding up of his pending work on behalf of the Company including, but not
limited to, any litigation in which the Company is involved and the orderly
transfer of any such pending work to other employees of the Company as may be
designated by the Company. The Company’s request for “reasonable cooperation”
shall take into consideration Executive’s personal and business commitments and
the amount of notice provided to Executive. The Company shall reimburse
Executive for any reasonable out-of-pocket expenses he incurs in performing any
work on behalf of the Company following the Termination Date.

4. NON-SOLICITATION & NON-COMPETITION

4.1 Non-Compete; Non-Solicit. Executive agrees that he shall not, directly or
indirectly, (i) during the Term and for the eighteen (18) month period following
the Termination Date, become an employee, director, or independent contractor,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, or a consultant to,
or perform any services for, any Person who derives or

 

9



--------------------------------------------------------------------------------

reasonably expects to derive, based upon a preponderance of facts and
circumstances, more than 20% of its revenue from one or more Commercial Real
Estate Services (a “Competing Business”), or (ii) during the Term and for the
twenty-four (24) month period following the Termination Date, solicit or hire or
attempt to solicit or hire, as applicable, (A) any customer or supplier of the
Company Group in connection with a Competing Business or to terminate or alter
in a manner adverse to the Company Group such customer’s or supplier’s
relationship with the Company Group, or (B) any employee or individual who was
an employee within the six (6) month period immediately prior thereto to
terminate or otherwise alter his or her employment with the Company Group.
“Commercial Real Estate Services” means those services of the type provided by
the Company Group, including but not limited to the leasing, sales, development,
property management, facilities management, consulting, mortgage origination and
servicing, valuation and appraisal services, real estate related structured
finance and debt and investment management delivered to occupiers, owners,
lenders and investors in office, retail, industrial, multi-family and other
commercial real estate assets. For purposes of this Agreement, “Person” shall
mean any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof.

4.2 Non-Disparagement. During the Term and thereafter, Executive agrees that he
will not, at any time, make or encourage others to make, directly or indirectly,
any oral or written statements that are disparaging or defamatory of the Company
Group, its products, services, customers or suppliers, or any of its present or
former officers, directors or employees. The Company shall instruct those
employees with authority to speak on the matter not to make negative, derogatory
or disparaging comments regarding the Executive.

4.3 Confidential Information. Executive acknowledges and agrees that all
information regarding the Company Group or the activity of any member of the
Company Group that is not generally known to persons not employed or retained
(as employees or as independent contractors or agents) by the Company Group,
including without limitation information about the customers, business
connections, customer lists, procedures, operations, trade secrets, techniques
and other aspects of and information about the business of the Company Group
(the “Confidential Information”) is established at great expense and protected
as confidential information and provides the Company Group with a substantial
competitive advantage in conducting its business. Confidential Information shall
not mean information (i) which has been voluntarily disclosed to the public by
the Company, except where such public disclosure has been made by Executive
without authorization from the Company, (ii) which has been independently
developed and disclosed by others, (iii) in Executive’s possession or known to
Executive prior to his consulting for the Company and not disclosed to Executive
by the Company or any affiliate of the Company (whether or not an affiliate of
the Company at the time of such disclosure), including but not limited to
information that is located on Executive’s rolodex (whether paper or
electronic), or (iv) which has otherwise entered the public domain through
lawful means. Executive further acknowledges and agrees that by virtue of his
employment with the Company, he has had access to and will have access to, and
has been entrusted with and will be entrusted with Confidential Information, and
that the Company Group would suffer great loss and injury if Executive would
disclose this information or use it in a manner not specifically authorized by
the Company. Therefore, Executive agrees that during the Term and at all times
thereafter, he will not, directly or indirectly, either individually or as an
employee, agent, partner, shareholder, owner, trustee, beneficiary, co-venturer
distributor,

 

10



--------------------------------------------------------------------------------

consultant or in any other capacity, use or disclose or cause to be used or
disclosed any Confidential Information, unless and to the extent that any such
information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions. Executive shall deliver to
the Company at the termination of his employment and the Term, or at any other
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, or the business of the
Company which he may then possess or have under his control. In addition,
Executive agrees that, notwithstanding the foregoing, to the extent Executive is
compelled to disclose Confidential Information by lawful service of process,
subpoena, court order, or otherwise compelled to do by law, Executive shall, to
the extent legally permitted, provide the Company with a copy of the document(s)
seeking disclosures of such information promptly upon receipt of such
document(s) and prior to Executive’s disclosure of any such information, so that
the Company may take such action as it deems to be necessary or appropriate in
relation to such subpoena or request and Executive may not disclose any such
information until the Company has had the opportunity to take such action.

4.4 Intellectual Property

(a) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including, without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content or audiovisual materials) (“Works”), either alone or with third parties,
at any time during Executive’s employment with any member of the Company Group
and within the scope of such employment and/or with the use of any the Company
Group resources (“Company Works”), Executive shall promptly and fully disclose
same to the Company and hereby irrevocably assigns, transfers and conveys, to
the maximum extent permitted by applicable law, all rights and intellectual
property rights therein (including rights under patent, industrial property,
copyright, trademark, trade secret, unfair competition and related laws) to the
Company to the extent ownership of any such rights does not vest originally in
the Company.

(b) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. If the Company is unable for any other reason to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
in connection with the foregoing.

(c) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with, the Company Group, any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company,
including, without limitation, policies and guidelines regarding the protection
of

 

11



--------------------------------------------------------------------------------

confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.

4.5 Reasonable Limitation and Severability; Injunctive Relief. The parties agree
that the above restrictions are (i) reasonable given Executive’s role with the
Company, and are necessary to protect the interests of the Company Group and
(ii) completely severable and independent agreements supported by good and
valuable consideration and, as such, shall survive the termination of this
Agreement for any reason whatsoever. The parties further agree that any
invalidity or unenforceability of any one or more of such restrictions on
competition shall not render invalid or unenforceable any remaining restrictions
on competition. Additionally, should a court of competent jurisdiction determine
that the scope of any provision of this Section 4 is too broad to be enforced as
written, the parties hereby authorize the court to reform the provision to such
narrower scope as it determines to be reasonable and enforceable and the parties
intend that the affected provision be enforced as so amended. Executive
acknowledges and agrees that the Company’s remedies at law for a breach or
threatened breach may be inadequate and the Company may suffer significant harm
and irreparable damages as a result of a breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, may be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and seek to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available. The
remedies under this Agreement are without prejudice to the Company’s right to
seek any other remedy to which it may be entitled at law or in equity.

4.6 Certain Disclosures. Notwithstanding anything herein or in any other
agreement with or policy (including without limitation any code of conduct or
employee manual) of the Company, nothing herein or therein is intended to or
shall: (i) prohibit Executive from making reports of possible violations of
federal law or regulation (even if the participated in such violations) to, and
cooperating with, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002 or of any other
whistleblower protection provisions of state or federal law or regulation;
(ii) require notification to or prior approval by the Company of any such
reporting or cooperation; or (iii) result in a waiver or other limitation of
Executive’s rights and remedies as a whistleblower, including to a monetary
award. Notwithstanding the foregoing, Executive is not authorized (and the above
should not be read as permitting Executive) to disclose communications with
counsel that were made for the purpose of receiving legal advice or that contain
legal advice or that are protected by the attorney work product or similar
privilege. Furthermore, Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (2) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.

 

12



--------------------------------------------------------------------------------

5. GENERAL PROVISIONS

5.1 Assignment; Successors. This Agreement is binding on and is for the benefit
of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by Executive.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

5.2 Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Company:    Cushman & Wakefield Global, Inc.    225 West Wacker Drive,
Suite 3000    Chicago, IL 60606    Attention: General Counsel

If to the Executive, to the most recent address shown on the records of the
Company.

5.3 Amendment and Waiver. No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed by each of the
parties hereto.

5.4 Non-Waiver of Breach. No failure by either party to declare a default due to
any breach of any obligation under this Agreement by the other, nor failure by
either party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.

5.5 Severability. In the event that any provision or portion of this Agreement,
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

5.6 Governing Law. To the extent not preempted by federal law, the validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be construed and determined in accordance with the law of Illinois. The
parties irrevocably consent to the jurisdiction of, and venue in, the courts in
the state of Illinois, with respect to any matters pertaining to, or arising
from, this Agreement.

5.7 Waiver of Jury Trial. The parties each hereby waives, to the fullest extent
permitted by law, any right to trial by jury of any claim, demand, action, cause
of action (i) arising under this Agreement or (ii) in any way connected with or
related or incidental to the dealings of the parties hereto in respect of this
Agreement whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise. The parties to this Agreement each hereby agrees and
consents that any such claim, demand, action or cause of action shall be decided
by court trial without a jury and that the parties may file an original
counterpart of a copy of this Agreement with any court as written evidence of
the consent of the parties to the waiver of their right to trial by jury.

 

13



--------------------------------------------------------------------------------

5.8 Entire Agreement. This Agreement contains all of the terms agreed upon by
the Company and Executive with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties dealing with such subject matter, whether oral or written, including
without limitation the Original Employment Agreement and, to the extent provided
herein, those certain provisions of the Side Letters. In the event of a conflict
between this Agreement and any other agreement between the Company and
Executive, this Agreement shall control.

5.9 Headings. Numbers and titles to Sections hereof are for information purposes
only and, where inconsistent with the text, are to be disregarded.

5.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together,
shall be and constitute one and the same instrument.

5.11 Taxes.

(a) The Company may withhold from any payment hereunder such state, federal or
local income, employment or other taxes and other legally mandated withholdings
as it reasonably deems appropriate. The Company makes no representation about
the tax treatment or impact of any payment(s) hereunder.

(b) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code, as amended (“Section 409A”), to the extent
subject thereto, or are otherwise exempt therefrom, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith or exempt therefrom. Notwithstanding anything
herein to the contrary: (i) if at the time of Executive’s termination of
employment with the Company, Executive is a “specified employee” as defined in
Section 409A and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
(6) months following Executive’s termination of employment with the Company (or
the earliest date as is permitted under Section 409A); (ii) if any other
payments of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner
determined by the Company that does not cause such an accelerated or additional
tax; (iii) to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payment shall be due to Executive under this Agreement until Executive would be
considered to have incurred a “separation from service” from the Company within
the

 

14



--------------------------------------------------------------------------------

meaning of Section 409A; and (iv) each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement, which constitute deferred
compensation subject to Section 409A, shall be construed as a separate
identified payment for purposes of Section 409A. To the extent required to avoid
an accelerated or additional tax under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not affect amounts reimbursable or provided
in any subsequent year. Neither the Company nor any of its employees or
representatives shall have any liability to Executive with respect to
Section 409A.

5.12 Clawback. Notwithstanding anything in this Agreement to the contrary,
Executive acknowledges that the Company may be entitled according to the
parties’ agreement, or as required by law, the Company’s written policy as may
be in effect from time to time (the “Clawback Policy”) or the requirements of an
exchange on which the Company’s or its parent’s shares are listed for trading,
to recoup compensation paid to Executive pursuant to this Agreement or
otherwise, and Executive agrees to comply with any such request or demand for
recoupment by the Company.

5.13 Return of Property. Upon termination of Executive’s employment with the
Company for any reason, Executive shall immediately destroy, delete, or return
to the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in Executive’s possession or control that contain Confidential
Information or otherwise relate to the business of the Company Group, and
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which Executive is or becomes aware, and shall
otherwise return to the Company all property of the Company Group.

5.14 No Conflict. Executive represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive does not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he is bound, and (ii) Executive is not a party to or bound by an
employment agreement, non-compete agreement, non-solicit agreement or
confidentiality agreement with any other Person which would interfere in any
material respect with the performance of his duties hereunder.

5.15 Survival. Except as otherwise expressly provided in this Agreement, all
covenants, representations and warranties, express or implied, in addition to
the provisions of Sections 4 and 5 of this Agreement, shall survive the
termination of this Agreement.

5.16 Representation. Executive acknowledges and agrees that Executive was
represented by counsel in connection with the negotiation of this Agreement,
namely Proskauer Rose LLP. Executive acknowledges and agrees that the Company’s
principal place of business and headquarters are located in Chicago, Illinois,
and even though Executive may not be physically located in the State of
Illinois, at all times for the performance of all of Executive’s duties and
responsibilities under this Agreement, Executive will be required to travel
routinely to Illinois on business on behalf of the Company, and Executive,
through his employment and duties and responsibilities under this Agreement, is
effectively providing services to the

 

15



--------------------------------------------------------------------------------

Company within the State of Illinois. Executive further acknowledges and agrees
that pursuant to Section 925 of the California Labor Code, (i) Executive has
waived the application of California law to this Agreement and any proceeding,
(ii) Executive has waived any right to have any proceeding adjudicated in
California, and (iii) Executive acknowledges and agrees that any proceeding or
claim shall not be deemed to be a controversy arising in California.

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed on the date and year first written above.

 

CUSHMAN & WAKEFIELD GLOBAL, INC.     EXECUTIVE By:  

/s/ Brett Soloway

   

/s/ Brett White

Name:   Brett Soloway     Brett White Title:   Director    

 

CUSHMAN & WAKEFIELD PLC By:  

/s/ Tim Dattels

Name:   Tim Dattels Title:   Lead Director

 

16



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (“Release”) is hereby made among [●] (“Executive”),
Cushman & Wakefield Global, Inc.1 (the “Employer”) and Cushman & Wakefield plc
(together with the Employer, the “Company”).

I. RECITALS

WHEREAS, Executive and the Company have entered into an Amended and Restated
Employment Agreement dated August 27, 2020 (the “Employment Agreement”),
pursuant to which Executive may be entitled to receive severance and certain
benefits pursuant to Sections 3.4, 3.5, 3.6 or 3.7 of the Employment Agreement,
as applicable (the “Severance Benefits”) in the event of certain specified
terminations of employment, subject to and conditioned upon his execution of a
general release.

WHEREAS, Executive and the Company desire to enter into this Release, in
satisfaction of such condition under the Employment Agreement.

II. TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration contained herein, the parties hereby agree as follows:

1. Separation. Executive’s employment with the Company and all of its
subsidiaries and Affiliates ended effective            . Executive has the right
to receive Severance Benefits subject to his execution of this Release, as
provided under the Employment Agreement.

2. General Release and Covenant Not to Sue. Executive hereby releases, remises
and acquits the Company and/or its direct or indirect parents, subsidiaries,
affiliates and related entities, and all of their predecessors, successors,
assigns, trustees and current or former officers, directors, shareholders,
members, partners, agents, employees, consultants, independent contractors,
attorneys and advisers (collectively, the “Releasees”), jointly and severally,
from any and all claims, known or unknown, which Executive or Executive’s heirs,
successors or assigns have or may have against any of the Releasees arising on
or prior to the date of execution of this Agreement and any and all liability
which any of the Releasees may have to Executive, heirs, successors and assigns
whether denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however, denominated, including but
not limited to, the Age Discrimination in Employment Act (“ADEA”), the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, Title
VII of the United States Civil Rights Act of 1964, 42 U.S.C. § 1981, any other
federal, state or local law and any workers’ compensation or disability claims
under any such laws or claims under any contract. This release relates to claims
by reason of any matter, cause or thing occurring, done or omitted to be done
from the beginning of the world until the date of the execution hereof.

 

 

1 

To be updated to reflect change to employing entity as of time of termination,
if any.

 

A-1



--------------------------------------------------------------------------------

Executive further agrees that Executive will not file or permit to be filed on
Executive’s behalf any such claim. Notwithstanding the preceding sentence or any
other provision of this Agreement, this release is not intended to interfere
with Executive’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”) in connection with any claim he believes he may have
against the Company. However, by executing this Agreement, Executive hereby
waives the right to recover in any proceeding Executive may bring before the
EEOC or any state or local human rights commission or in any proceeding brought
by the EEOC or any state or local human rights commission on Executive’s behalf.
In addition, this release is not intended to interfere with Executive’s right to
challenge that his waiver of any and all ADEA claims pursuant to this Agreement
is a knowing and voluntary waiver, notwithstanding Executive’s specific
representation that he has entered into this Agreement knowingly and
voluntarily. This release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages. This release shall not apply to any
obligation of the Company pursuant to this Agreement, any rights in the nature
of indemnification which Executive may have with respect to claims against
Executive relating to or arising out of his employment with the Company, or any
vested benefit to which Executive is entitled under any tax qualified pension
plan of the Company, COBRA continuation coverage benefits or any other similar
benefits required to be provided by statute.

3. Voluntary Agreement. Executive understands and acknowledges the significance
and consequences of this Release, that it is voluntary, that it has not been
given as a result of any coercion, and expressly confirms that it is to be given
full force and effect according to all of its terms, including those relating to
unknown Claims. Executive was hereby advised of Executive’s right to seek the
advice of an attorney prior to signing this Release. Executive and Company each
acknowledge that they have signed this Release only after full reflection and
analysis, that they understand it and are entering into it voluntarily.

4. Period for Consideration of Agreement and Other Matters. Executive
acknowledges that, before signing this Release, Executive was given a period of
at least twenty-one (21) days to consider this Release. Executive also
understands that he has the right to change his mind and cancel this Release by
providing written notice to the Company no later than seven (7) days following
the date that Executive has signed it. This Release will not be effective until
the end of this seven (7) day period. Executive acknowledges that Executive was
advised to consult with legal counsel prior to executing a copy of this Release.

5. Non-Admission. Executive and the Company agree that this Agreement does not
constitute and shall not be construed, interpreted, or treated in any respect as
an admission of any liability or wrongdoing by Executive or the Release Parties.
Executive and the Company further agree that this Release shall not be
admissible in any proceeding without Executive’s and the Company’s written
consent, except for a proceeding instituted by Executive or the Company
challenging the validity of this Release, a proceeding by Executive or the
Company alleging a breach of this Release or the Employment Agreement, any
proceeding in which a defense is asserted based on any provisions of this
Release, or as otherwise required by law.

6. Choice of Law, Interpretation and Severability. Executive and the Company
agree that this Agreement shall be governed by Illinois law and may be modified
by the Company, from time to time, to reflect any applicable changes in Illinois
law. Executive and the Company agree

 

A-2



--------------------------------------------------------------------------------

that this Agreement shall not be construed against any party on account of
authorship and, if a court finds any part of this Agreement to be illegal or
invalid, the illegal or invalid portion of the Agreement shall be severed and
the rest of the Agreement will be enforceable. Moreover, if any one or more of
the provisions contained in this Agreement is held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

7. Execution. This Agreement may be executed in two or more facsimiled
counterparts, each of which shall be equivalent to an original, but which
collectively shall constitute one Agreement.

8. Entire Agreement. Except as otherwise set forth herein, the terms contained
in this Agreement constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements relating
thereto whether written or oral.

9. Certain Disclosures. Notwithstanding anything herein or in any other
agreement with or policy (including without limitation any code of conduct or
employee manual) of the Company or its affiliates, nothing herein or therein is
intended to or shall: (i) prohibit Executive from making reports of possible
violations of federal law or regulation (even if Executive participated in such
violations) to, and cooperating with, any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002
or of any other whistleblower protection provisions of state or federal law or
regulation; (ii) require notification to or prior approval by the Company of any
such reporting or cooperation; or (iii) result in a waiver or other limitation
of Executive’s rights and remedies as a whistleblower, including to a monetary
award. Notwithstanding the foregoing, Executive is not authorized (and the above
should not be read as permitting Executive) to disclose communications with
counsel that were made for the purpose of receiving legal advice or that contain
legal advice or that are protected by the attorney work product or similar
privilege. Furthermore, Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, in each case, solely for the
purpose of reporting or investigating a suspected violation of law or (2) in a
complaint or other document filed in a lawsuit or proceeding, if such filings
are made under seal.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:     Executive       Cushman & Wakefield Global, Inc.2

 

   

 

Date:  

 

    Name:  

 

      Title:  

 

      Cushman & Wakefield plc       By:  

 

      Name:   Tim Dattels       Title:   Lead Director

 

 

2 

To be updated to reflect change to employing entity as of time of termination,
if any.

 

A-4